UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-4351


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SENITA BIRT DILL,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:12-cr-00105-MR-DLH-1)


Submitted:   December 18, 2014             Decided:   January 14, 2015


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Ryan Willis, Drew Nelson, WILLIS JOHNSON & NELSON, PLLC,
Raleigh, North Carolina, for Appellant.       Anne M. Tompkins,
United States Attorney, Don Gast, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Senita           Birt     Dill         pled       guilty     to       a    false       claims

conspiracy,          in    violation          of    18     U.S.C.      § 286          (2012),     access

device fraud, in violation of 18 U.S.C. § 1029(a)(5) (2012), and

aggravated identity theft, in violation of 18 U.S.C. § 1028A

(2012), based on her fraudulent tax-filing scheme.                                          On appeal,

she     raises       two     claims       of       ineffective           assistance          of    trial

counsel, asserting that her attorney was ineffective by: (1)

conceding        a        winning        argument         concerning           the         Government’s

untimely objections to the presentence report (“PSR”); and (2)

failing to seek a continuance of the sentencing hearing once the

trial     court       decided       to        consider         the     Government’s              untimely

objections to the PSR.

            We        decline       to     reach         Dill’s      claims           of    ineffective

assistance       of        counsel.       Unless         an    attorney’s             ineffectiveness

conclusively         appears        on    the       face      of   the    record,           ineffective

assistance claims are not generally addressed on direct appeal.

United States v. Benton, 523 F.3d 424, 435 (4th Cir. 2008).

Instead,    such          claims     should         be     raised      in     a       motion      brought

pursuant     to       28     U.S.C.       §    2255       (2012),        in    order        to    permit

sufficient        development            of        the    record.             United        States    v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                                       Because there

is no conclusive evidence of ineffective assistance of counsel



                                                     2
on the face of the record, we conclude that these claims should

be raised, if at all, in a § 2255 motion.

          Thus, we affirm the criminal judgment.             We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                 AFFIRMED




                                     3